Citation Nr: 1531872	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 2003 to December 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated June 2007 and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral shoulder disorder is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Manifestations of the Veteran's patellofemoral pain syndrome of the right knee include pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, all of which is worsened with cold weather, using stairs, certain sleep positions, and prolonged standing or walking; full right knee extension; right knee flexion to 85 degrees, with objective evidence of pain beginning at 80 degrees; additional pain, weakness, and functional loss after repetitive use; and no evidence of recurrent subluxation, dislocation, or lateral instability.  

2.  Manifestations of the Veteran's patellofemoral pain syndrome of the left knee include pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, all of which is worsened with cold weather, using stairs, certain sleep positions, and prolonged standing or walking; full left knee extension; left knee flexion to 90 degrees, with objective evidence of pain beginning at 65 degrees; additional pain, weakness, and functional loss after repetitive use; and no evidence of recurrent subluxation, dislocation, or lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261, 5260 (2014).


2.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's March 2007 letter to the Veteran contained the requisite notice, and the January 2008 statement of the case set forth the relevant diagnostic codes for rating the disability at issue.  Accordingly, the Board finds that the notice requirements have been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran initially underwent a VA examination in October 2006.  In September 2011, the Board remanded the above-captioned increased rating claims because the Veteran indicated that her condition worsened since her last VA examination.  In October 2011, the Veteran was provided another VA examination.  In August 2014, the Board again remanded the claims because the Veteran indicated that her service-connected bilateral knee disorder further worsened since her last VA examination.  In November 2014, the Veteran underwent a third VA examination to determine the severity of her service-connected bilateral patellofemoral pain syndrome.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the RO substantially complied with the October 2011 and August 2014 remand directives, and that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a December 2006 rating decision, service connection was granted for bilateral patellofemoral pain syndrome, to which a 10 percent disability rating was assigned for each knee, effective December 23, 2005, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261 (2014).  When an unlisted residual disorder is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2014).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic code in this case indicates that an unlisted knee disorder, represented by Diagnostic Code 5299, is the service-connected disorder, and limitation of extension of the knee, under Diagnostic Code 5261, is a residual condition.

In a February 2007 written statement, the Veteran described her symptoms of bilateral knee pain, which she contended affected her neck, shoulders, lower back, and hips.  The RO treated this written statement as a new claim for an increased rating for bilateral patellofemoral pain syndrome and a secondary service connection claim for neck, shoulder, lower back, and hip disabilities.  Although the February 2007 written statement was received within the one-year appeal period following the December 2006 rating decision, it does not contain an expression of dissatisfaction with the disability rating initially assigned to the Veteran's bilateral patellofemoral pain syndrome.  Accordingly, the Board finds that the February 2007 written statement constitutes a new claim for an increased rating for bilateral patellofemoral pain syndrome.  See Young v. Shinseki, 22 Vet. App. 461, 467 (2009) (finding that the veteran's statement did not constitute a notice of disagreement where it could not "reasonably be construed to express disagreement with a particular decision or reflect an intent to seek appellate review.")  In a June 2007 rating decision, the RO denied the Veteran's claims or entitlement to ratings in excess of 10 percent for bilateral patellofemoral pain syndrome.  Thereafter, the Veteran perfected an appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A review of the Veteran's VA treatment records shows complaints of bilateral knee pain and swelling, which worsened with cold weather, certain sleep positions, and prolonged standing and walking.  

During an October 2006 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, swelling, and occasional buckling and locking in both knees.  A physical examination revealed tenderness on the medial and lateral aspects of both knees and the ballottement of the patella.  There was no evidence of ankylosis.  Range of motion testing revealed full flexion and extension in both knees.  After repetitive use, there was no limitation in range of motion of either knee due to pain, fatigue, lack of endurance, or incoordination.  Both right and left medial and lateral collateral stability, and anterior and posterior cruciate stability tests were within normal limits.  Medial and lateral meniscus tests were moderately positive in both knees.  X-rays of the left knee showed mild narrowing of the medial compartment.  X-rays of the right knee were normal.  The diagnosis was patellofemoral pain syndrome of both knees.  The Veteran indicated that her disabilities, including her bilateral patellofemoral pain syndrome, made it difficult to use stairs, kneel, squat, and stand while performing her occupational tasks as a phlebotomist.  

A June 2007 VA treatment record shows no evidence of swelling, inflammation, or tenderness to palpation.  Both knees had full range of motion with mild pain.  X-rays of both knees were normal.  

During an October 2011 VA examination, the Veteran reported bilateral knee pain, warmth, and tenderness, which worsened after standing for more than two hours and walking down stairs.  She also reported "popping" in her right knee and "locking" in her left knee, but denied any falls.  The Veteran reported increased swelling during flare-ups, which were precipitated by cold weather and prolonged standing.  The Veteran also reported receiving prescription medication for her knee pain; however, she did not take it frequently because it caused drowsiness.  The diagnoses were bilateral patellar femoral pain syndrome, bilateral chondromalacia patellae, and bilateral disruption of the anterior cruciate ligament.  A physical examination revealed tenderness or pain to palpation of both knees.  Muscle strength was normal in both knees.  Range of motion testing revealed right and left knee flexion to 90 degrees and full extension in both knees.  There was no additional limitation in range of motion after three repetitions; however, both knees exhibited functional loss, including less movement than normal, pain, swelling, and instability of station, with repetitive use.  A Lachman test revealed mild anterior instability on the right and moderate anterior instability on the left.  Medial-lateral and posterior instability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had a history of shin splints, which were resolved with treatment by January 2004.  The Veteran did not have a history of meniscal conditions, knee replacements, arthroscopy, or any other knee surgeries.  The Veteran denied walking with any assistive devices, but stated that she planned to request a knee brace from her primary care physician.  X-rays revealed normal osseous structures and unremarkable soft tissues with no evidence of fracture, dislocation, arthritis, or patellar subluxation.  

During a November 2014 VA examination, the Veteran reported symptoms of intermittent swelling, locking, buckling, and sharp pain with ambulation.  She indicate that her symptoms worsened with prolonged walking, running, and standing.  A physical examination revealed tenderness or pain to palpation of both knees.  Range of motion testing revealed right knee flexion to 85 degrees, with objective evidence of pain beginning at 80 degrees, and left knee flexion to 90 degrees, with objective evidence of pain beginning at 65 degrees.  Both knees extended fully.  After three repetitions, right knee flexion was to 80 degrees, left knee flexion was to 85 degrees, and both knees extended fully.  After repetitive use, both knees exhibited additional functional loss, including less movement than normal, weakened movement, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was normal in both knees.  Anterior instability, posterior instability, and medial-lateral instability tests were normal for both knees.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no history of knee replacements or other knee surgeries.  It was noted that the Veteran was prescribe a knee brace for stabilization with ambulation, but she stated that she stopped wearing it because it was painful.  She denied using any other assistive devices.  X-rays showed no arthritis, patellar subluxation, or any other significant diagnostic findings.  The Veteran stated that her bilateral knee disability affected her ability to work in that her symptoms of pain, stiffness, locking, swelling, and buckling impaired her ability to walk and stand for prolonged periods of time.  The examiner noted that it was not possible to determine, without resorting to speculation, if there was additional limitation of motion during flare-ups or with repeated use over time because there was no conceptual or empirical basis for making such a determination without directly observing the function of the knee under such conditions.  The diagnosis was bilateral patellofemoral pain syndrome with progression to bilateral knee strain.

The Veteran's service-connected bilateral patellofemoral pain syndrome has been assigned a 10 percent disability rating for each knee pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  Pursuant to the diagnostic codes relating to limitation of motion of the knee, a 10 percent rating is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent rating is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  Id.  

A review of the record reveals full extension of both knees throughout the pendency of this appeal period.  Flexion was full range in October 2006 and June 2007, but limited to 90 degrees, bilaterally, in October 2011.  In November 2014, right knee flexion was limited to 85 degrees, with objective evidence of pain beginning at 80 degrees, and left knee flexion was limited to 90 degrees, with objective evidence of pain beginning at 65 degrees.  After three repetitions, right knee flexion was limited to 80 degrees, left knee flexion was limited to 85 degrees, and both knees extended fully.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's bilateral patellofemoral pain syndrome warrants a noncompensable rating in both knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Nevertheless, the Board will not disturb the already assigned 10 percent disability rating based on limitation of motion with complaints of pain, fatigue, weakness, stiffness, swelling, and additional functional loss after repetitive use.    

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  However, the 10 percent disability ratings already assigned to the Veteran's service-connected bilateral patellofemoral pain syndrome are based entirely on the Veteran's complaints of pain, fatigue, weakness, stiffness, swelling, and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has considered whether separate disability ratings are warranted for instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis of the knee may be assigned separate ratings for limitation of motion and instability, provided that any separate rating is based upon additional disability).  Pursuant to Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Throughout the pendency of this appeal, there was no evidence of medial-lateral instability or recurrent patellar subluxation or dislocation in either knee.  Although the record shows a single instance of mild anterior instability in the right knee and moderate anterior instability in the left knee in October 2011, lateral instability was not shown on testing.  The Board finds that the evidence of record does not demonstrate instability for any distinct period throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, a separate disability rating is not warranted based on instability.  See Id.

The Board also considered whether higher disability ratings are warranted under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the evidence of record does not demonstrate ankylosis; recurrent subluxation or lateral instability; semilunar or dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2014).  Therefore, a higher rating is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by her bilateral knee disability.  See 38 C.F.R. §§ 4.79, 4.115a, 4.119 (2014).  As determined above, the Veteran's service-connected bilateral patellofemoral pain syndrome has been manifested by bilateral knee pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, all of which worsened with cold weather, using stairs, certain sleep positions, and prolonged standing or walking.  Both knees consistently extended fully and exhibited noncompensable limitation of flexion.  With the exception of a single instance of anterior instability noted in October 2011, there was no evidence of any lateral instability of recurrent subluxation or dislocation throughout the appeal period.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced rating assigned for this disability. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral patellofemoral pain syndrome, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral patellofemoral pain syndrome varied to such an extent that ratings greater or less than 10 percent would be warranted.  See Hart, 21 Vet. App. at 509-10.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no evidence that the Veteran was unemployable due to her service-connected bilateral patellofemoral pain syndrome during the appeal period.  Thus, the Board finds that a TDIU claim has not been raised.  See Id.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to ratings in excess of 10 percent for her service-connected bilateral patellofemoral pain syndrome, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.


REMAND

In August 2014, the Veteran filed a claim to reopen the issue of entitlement to service connection for a bilateral shoulder disorder, which was previously denied in an August 2014 Board decision.  In a December 2014 rating decision, the RO reopened the Veteran's service connection claim for a bilateral shoulder disorder, but denied it on the merits.  In January 2015, the Veteran submitted a written statement in which she expressed her disagreement with the Board's denial of service connection for an upper back disability.  According to a March 2015 report of contact, the Veteran clarified that she intended to appeal the RO's denial of service connection for a bilateral shoulder disorder.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to service connection for a bilateral shoulder disorder is remanded to the RO for issuance of a statement of the case and to provide the Veteran and her representative an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to service connection for a bilateral shoulder disorder.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


